NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                     STATE OF ARIZONA, Respondent,

                                        v.

                     RONALD GENE FRITZ, Petitioner.

                         No. 1 CA-CR 14-0829 PRPC
                              FILED 10-18-2016


    Petition for Review from the Superior Court in Maricopa County
                       No. CR2011-103352-001 DT
                 The Honorable Roger E. Brodman, Judge

                  REVIEW GRANTED; RELIEF DENIED


                                   COUNSEL

Maricopa County Attorney’s Office, Phoenix
By Karen B. Kemper
Counsel for Respondent

Office of the Legal Advocate, Phoenix
By Frances J. Gray
Counsel for Petitioner
                              STATE v. FRITZ
                            Decision of the Court



                      MEMORANDUM DECISION

Judge Lawrence F. Winthrop delivered the decision of the Court, in which
Presiding Judge Kent E. Cattani and Chief Judge Michael J. Brown joined.


W I N T H R O P, Judge:

¶1            Petitioner, Ronald Gene Fritz, petitions this court for review
of the summary dismissal of his petition for post-conviction relief. Fritz
pled guilty to sexual exploitation of a minor, attempted sexual exploitation
of a minor, and failure to register as a sex offender after investigators found
more than 4000 still images and videos of child pornography on his
computer. The trial court sentenced Fritz to an aggravated term of twenty
years’ imprisonment for sexual exploitation of a minor and placed him on
lifetime probation for the other counts. The twenty-year sentence was the
minimum sentence available under the plea agreement.

¶2            Fritz argues (1) there was an insufficient factual basis to
support his convictions for sexual exploitation of a minor and attempted
sexual exploitation of a minor, (2) his plea was not knowing, voluntary, and
intelligent because he was misinformed about the effect of a prior
conviction, (3) the trial court could not impose an aggravated sentence, (4)
he did not waive his right to have a jury determine the existence of
aggravating circumstances for sentencing purposes, and (5) his counsel was
ineffective.

¶3            We deny relief. With the exception discussed below, the trial
court dismissed Fritz’s petition in an order that clearly identified and
correctly ruled upon each issue Fritz raised. Further, the court did so in a
thorough, well-reasoned manner that will allow any future court to
understand the court’s ruling. Under these circumstances, “[n]o useful
purpose would be served by this court rehashing the trial court’s correct
ruling in a written decision.” State v. Whipple, 177 Ariz. 272, 274, 866 P.2d
1358, 1360 (App. 1993). Therefore, with the exception discussed below, we
adopt the trial court’s ruling.

¶4            Regarding his prison sentence, Fritz argues that, despite the
terms of the plea agreement, the trial court could not impose an aggravated
sentence because the court did not first find the existence of an aggravating
circumstance identified in Arizona Revised Statutes (“A.R.S.”) section 13-


                                      2
                               STATE v. FRITZ
                             Decision of the Court

701(D) (2010). The trial court found Fritz’s prior conviction for attempted
molestation of a child, his multiple offenses,1 and the number of images on
his computer were all aggravating circumstances for sentencing purposes.
None of these are statutorily enumerated aggravating circumstances. See
A.R.S. § 13-701(D). All fall under the so-called “catch-all” provision of
A.R.S. § 13-701(D)(24) (allowing the court to consider any other factor the
State alleges is relevant to sentencing).2 A trial court may not impose an
aggravated sentence based solely on the existence of aggravating factors
encompassed by the “catch-all” provision. State v. Schmidt, 220 Ariz. 563,
566, ¶ 10, 208 P.3d 214, 217 (2009). A court may rely upon the existence of
a “catch-all” factor only after the court finds at least one specific, statutorily
enumerated aggravating factor. Id. at ¶ 11.

¶5            We deny relief on this issue because the evils that Schmidt
addressed are not present here. Schmidt addressed a violation of due
process. “[The] protection against arbitrary government action is the
quintessence of due process . . . .” Id. at ¶ 7. The imposition of an
aggravated sentence based solely on the existence of a “catch-all”
aggravating circumstance “violates due process because it gives the
sentencing court virtually unlimited post hoc discretion to determine
whether the defendant’s prior conduct is the functional equivalent of an
element of the aggravated offense.” Id. at ¶ 10 (citation omitted). There is
no due process concern here because the trial court did not have “unlimited
post hoc discretion” to determine whether Fritz’s conduct was “the
functional equivalent of an element of the aggravated offense,” nor could
the court otherwise act arbitrarily. When Fritz negotiated the imposition of
an aggravated sentence as a term of his plea, Fritz acknowledged his
conduct was “the functional equivalent of an element of the aggravated
offense” and that his conduct merited nothing less than an aggravated
sentence. Fritz then actively sought the imposition of a twenty-year,
aggravated sentence–the minimum available pursuant to the plea. Fritz
took away the court’s discretion to impose anything but an aggravated
sentence pursuant to the plea, absent outright rejection of the plea.
Therefore, due process was satisfied, and the court could impose an


1       The State charged Fritz with eight additional sexual offenses in this
case, all of which the court dismissed as part of the plea agreement.

2      Fritz’s prior felony conviction did not qualify as an aggravating
circumstance under A.R.S. § 13-701(D)(11) because it was more than ten
years old.



                                        3
                            STATE v. FRITZ
                          Decision of the Court

aggravated sentence based solely on the existence of “catch-all”
aggravating circumstances.3

¶6           For the preceding reasons, we grant review but deny relief.




                         AMY M. WOOD • Clerk of the Court
                         FILED: AA




3       Although this is not a ground upon which the trial court dismissed
this issue, we may affirm a result on any basis supported by the record.
State v. Robinson, 153 Ariz. 191, 199, 735 P.2d 801, 809 (1987).


                                       4